Citation Nr: 1631765	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUE

Entitlement to service connection for a liver disorder, to include cirrhosis of the liver, status post liver transplant, with esophageal varices.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1980 in the United States Navy and from January 2002 to July 2002 in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016; the transcript is of record.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's liver disease was caused or aggravated by his active military service.

2.  The Veteran's esophageal varices, status post transjugular intrahepatic portosystemic shunt (TIPS) procedure, is at least as likely as not caused by the Veteran's cirrhosis of the liver.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cirrhosis of the liver, status post liver transplant, have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for service connection for esophageal varices, status post TIPS procedure, as secondary to cirrhosis of the liver, have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, regardless of whether any error was committed with respect to either the duty to notify or the duty to assist, any such error was harmless and will not be further discussed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) . 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that service connection is warranted for cirrhosis and liver failure necessitating a liver transplant and resulting in esophageal varices.  As an initial matter, the medical evidence of record documents that the Veteran suffered from cirrhosis of the liver, undergoing a liver transplant in 2004, and esophageal varices, undergoing a TIPS procedure in 2003.  The Veteran thus has current disabilities/residuals to which service connection may attach.

An official military entrance examination from the Veteran's period of active duty beginning January 2002 is not of record.  Therefore, the presumption of soundness is inapplicable.  See 38 U.S.C.A. §§ 1111.  However, the Veteran underwent a medical check-up days before being activated, and he has submitted laboratory results from the January 2002 bloodwork demonstrating an AST value of 106 and ALT value of 138, both noted to be high.  Normal ranges for these liver enzyme tests, as indicated on the laboratory report, are between zero and forty.  Service treatment records, including a July 2002 examination for separation from active duty, document that the Veteran was treated for insomnia, nausea and possible ulcer, anxiety, and malaise, with medications including Ambien, Xanax, and Serzone.  The Veteran underwent additional blood testing in August 2002, which showed an AST value of 234 and an ALT value of 315.  Therefore, although the Veteran entered this period of active duty with elevated liver enzyme levels potentially indicative of some liver damage (supported by the later diagnoses of cirrhosis and liver failure, and subsequent transplant in 2004), at the time of separation from active duty, his levels had more than doubled.

The Veteran asserts that a high dosage of Serzone prescribed during active duty to combat his depression caused his liver failure.  At the May 2016 hearing, he testified that this medication was taken off the market in 2005 because it led to liver failure in those taking it.  The Veteran also testified that during active duty, he was diagnosed with adjustment disorder and depression, and self-medicated to some extent with alcohol.

The Veteran was provided with a VA examination in May 2010.  After interviewing the Veteran and reviewing the evidence of record, the examiner stated an opinion that the Veteran's cirrhosis of the liver was as likely as not related to his alcohol use and treatment with Serzone, reasoning that the Veteran had documented elevated liver functions beyond that which would be expected with regular alcohol use, alone.  The examiner also opined that the Veteran's esophageal varices at least as likely as not represented a complication of his cirrhosis of the liver.  After the RO requested a clarifying opinion addressing evidence of record indicating that the Veteran had been prescribed Serzone before entering active duty, the examiner submitted a June 2010 addendum acknowledging that a July 2001 record indicated that the Veteran had been using Serzone for 1.5 years, and stating a revised opinion that she could not say that the Veteran's cirrhosis of the liver was related to the use of Serzone only during active duty.  She further indicated that medical literature states that the time to liver injury for the reported liver failure cases resulting in death or transplant after commencing Serzone therapy ranged from 2 weeks to 6 months.  The Board notes that the Veteran's period of active duty spanned approximately 7 months. 

The Veteran submitted an April 2016 statement from his primary care physician who noted prescribing Serzone from May 2000 to January 2001, and stated that during this timeframe the Veteran received regular health screening with laboratory work showing no indication of liver-related disease or injury.  The physician stated that, after having reviewed the examination report and lab results from January 2002 and July 2002, it was his opinion that it is more likely than not that the Veteran's cirrhosis of the liver and esophageal varices injuries were suffered during the Veteran's military service.  Additional medical opinions from June 2011 linking the Veteran's liver disease with his active duty Serzone use are also of record.

Considering the evidence of record under the laws and regulations cited above, the Board finds that the weight of the evidence supports the Veteran's claim.  The Veteran has current disabilities/residuals of cirrhosis, status post liver transplant, and esophageal varices, status post TIPS procedure, the Veteran's service treatment records from his period of active duty document treatment with Serzone and laboratory testing from immediately before and after active duty demonstrates a significant increase in liver enzyme levels during active duty, and a preponderance of the evidence demonstrates that the Veteran's liver disease was caused or aggravated by the Serzone prescribed during active duty.  Therefore, service connection is warranted, and the appeal is granted.  As service connection for cirrhosis of the liver, status post liver transplant, is awarded herein, and a preponderance of the evidence indicates that the Veteran's esophageal varices represent a residual complication of his liver disease, service connection for esophageal varices is also warranted, on a secondary basis.



ORDER

Service connection for cirrhosis of the liver, status post liver transplant, with esophageal varices, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


